Citation Nr: 1136227	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-18 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for macular degeneration, to include as secondary to service-connected glaucoma (to include cataracts) and/or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for arthritis of the spine as secondary to service-connected diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision in which the RO denied the Veteran's claims.  The Veteran perfected a timely appeal.

In January 2010 the Veteran testified at a regional office hearing.  A transcript of that hearing has been reviewed and associated with the claims file.

This claim was previously before the Board and remanded in March 2011.  

The issue of entitlement to service connection for macular degeneration, to include as secondary to service-connected glaucoma (to include cataracts) and/or as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the spine has not been shown to be related to any incident of service or to the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Arthritis of the spine was not incurred in, or aggravated by, active service, and is not proximately due to, or the result of the Veteran's service-connected diabetes mellitus disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2011).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Collectively, in January 2008 and January 2009 letters, the Veteran was given the notice required by the VCAA, to include that required by Dingess.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

All relevant evidence necessary for an equitable resolution of the issue remaining on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA treatment records, service treatment records, identified private treatment records, and statements from the Veteran.

The Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above; it finds that the notice and development of the claim has been consistent with these provisions.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

A.  Applicable Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

B.  Merits of the Claim

The Veteran has contended that his current arthritis of the spine was caused by his service-connected diabetes. 

Initially, the Board notes that although the Veteran has put forth his contention that his current lumbar spine condition was caused by his service-connected diabetes, the Board will also consider the Veteran's claim under a direct service connection theory to avoid any prejudice to the Veteran.  

Upon review of the Veteran's service treatment records, there are no complaints or diagnosis of any lumbar spine condition.  Notably, his February 1977 separation examination was normal with respect to the back.  

In support of the Veteran's claim is a January 2010 statement from the Veteran's private doctor.  The doctor stated in her letter that according to the literature, patients with diabetes are twice as likely to develop arthritis.  There have been many proposed explanations.  In the Veteran's case, I believe his diabetes and his arthritis were both aggravated by his obesity, which has now been resolved.  In addition, the diabetes may have damaged his body's ability to repair after injury, failed to provide adequate small vessel blood supply, or failed to provide proper neurologic feedback when micro-trauma occurred.  I cannot say with confidence that the Veteran's diabetes caused his spinal arthritis, but it is a possibility.  

The U. S. Court of Appeals for Veterans Claims (Court) has held that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998)(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  Therefore, the statement of the January 2010 private doctor has little, if any, probative value.  

Weighing against the Veteran's claim are the opinions of the February 2009 and March 2011 VA examiners.  At his February 2009 VA examination, the Veteran dated the onset of his back problems to 2004.  He recalled no back symptoms or difficulties during his service.  He first sought medical care for his back in 2004.  He was told that he had osteoarthritis, synovial cysts, disk problem and spinal stenosis.  He recalled no injury while on active duty.  After conducting a physical examination and interviewing the Veteran, the examiner diagnosed the Veteran with chronic lumbar strain with clinical evidence of a left lumbar ridiculopathy.  The examiner opined that it was less likely than not that the Veteran's back problems at the present time can be directly attributed to his military service or his service-connected diabetes mellitus.  The examiner explained that the service medical records show no history of treatment for back problems while on active duty.  In addition there were no radiological changes of degenerative joint disease of the spine on the day of this examination, nor was there radiological confirmation of disc disease.  To my knowledge and to my reading, there is no known direct causal relationship between diabetes mellitus and chronic back strain.  

The examiner did recommend a neurological examination to evaluate the severity of the Veteran's neuropathy and to comment on the relationship of neuropathy to a chronic lumbar strain.  

In May 2011 the Veteran was afforded another VA examination, which included a neurological examination.  After conducting a physical examination and interviewing the Veteran and reviewing the claims file (to include all medical records), the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and diabetic neuropathy.  

The examiner opined that Veteran's chronic back strain was not caused by or aggravated by the Veteran's diabetes mellitus with neuropathy.  The examiner explained that a review of the medical records, medical explanation of the basis of the relationship, and a review of the literature including NIH references do not show a relationship between facet arthropathy and osteoarthritis or the lumbar spine and diabetes (with or without diabetic neuropathy), so the Veteran's diabetes mellitus with neuropathy cannot be considered a causative nor an aggravating factor in the Veteran's chronic back strain which is due to demonstrated degenerative joint disease of the lumbar spine.  

Various private treatment records have been associated with the Veteran's claims file.  They show continued treatment for and diagnosis of the Veteran's lumbar spine condition.  

After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claim.

In the instant case there is evidence of a current disability as the Veteran has been found to have chronic lumbar strain and degenerative joint disease of the lumbar spine.  However, there is no evidence of a nexus between the claimed lumbar spine disability and the Veteran's military service or his service-connected diabetes mellitus.

Weighing against the Veteran's claim are the opinions of the February 2009 and May 2011 VA examiners.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given that the examination reports were the product of a thorough interview and examination of the Veteran, a review of the Veteran's claims file, and contains the above criteria, the Board finds that the Board has met its duty to assist with respect to obtaining a medical opinion and finds the opinions to be probative.  In addition, because the examiners explained the reasons for their conclusions of a lack of nexus between any lumbar spine disability and service or the Veteran's service-connected diabetes mellitus, based on an accurate characterization of the evidence of record, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

To the extent that the Veteran himself has related his current lumbar spine condition to his service and service-connected diabetes mellitus, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's lumbar spine condition is related to service or his service-connected diabetes mellitus is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

It is also significant to note that the Veteran does not contend, and the evidence does not reflect, that there was continuity of symptomatology.  The Veteran's statements did not indicate that he experienced continuity of symptomatology.  Rather, he stated (at his February 2009 examination) that his back problems began to manifest itself in 2004.  In addition his degenerative joint disease of the lumbar spine cannot be presumed to have been incurred in service because it did not manifest to a compensable degree within one year of separation from service.  

Given that the only evidence weighing in favor of the Veteran's claim are the opinions of the Veteran and his private doctor, which have both been determined to be of little, if any, probative value and that two separate VA examiners have given negative nexus opinions, the Board has determined that the preponderance of the evidence is against the Veteran's claim.  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the spine as secondary to service-connected diabetes mellitus is denied.  


REMAND

With respect to the Veteran's claim for entitlement to service connection for macular degeneration, to include as secondary to service-connected glaucoma (to include cataracts) and/or as secondary to service-connected diabetes mellitus, the Board has determined that further development is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the March 2011 Board remand, the examiner was asked to discuss the relationship, if any, between retinal pigment epithelium (RPE) changes and macular degeneration and was asked to offer an opinion as to whether the Veteran's RPE is proximately due to or aggravated by the Veteran's service connected diabetes mellitus.  The examiner failed to address this question.  As such, upon remand, an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims file to be reviewed, if possible, by the examiner who performed the March 2011 VA examination, for the purpose of preparing an addendum to the March 2011 VA examination report.  

The examiner should discuss the relationship, if any, between the Veteran's RPE changes and macular degeneration and should offer an opinion addressing the following questions: (1) is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus is the proximate cause of the the Veteran's RPE; and, (2) is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused a worsening of the Veteran's RPE beyond its natural progress?  A complete rationale should be given for all opinions and conclusions.  In this regard, a discussion of the facts and medical principles involved would be of consideration assistance to the Board.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claim for service connection should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


